Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fisher, J.), rendered December 1, 1988, convicting him of robbery in the first degree (two counts), criminal possession of stolen property in the fifth degree, and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s sole contention on appeal that the prosecutor’s summation remarks deprived him of a fair trial. A review of the record indicates that the comments were generally inferable from the evidence, and responsive to portions of the defense counsel’s summation. Although certain comments would have been better left unsaid, the trial court’s instructions to the jury eliminated any potential prejudice to the defendant (see, People v Melendez, 158 AD2d 720, 721; People v Shaw, 150 AD2d 626, 626-627). In any event, in view of the overwhelming evidence of the defendant’s guilt, the challenged comments, either individually or cumulatively, do not warrant reversal of the conviction (see, People v Melendez, supra; People v Shaw, supra). Kooper, J. P., Lawrence, Harwood and Balletta, JJ., concur.